IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

HERMAN GREEN,                           NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
        Appellant,                      DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-2082

STATE OF FLORIDA,

        Appellee.

_____________________________/

Opinion filed October 13, 2014.

An appeal from the Circuit Court for Escambia County.
Gary L. Bergosh, Judge.

Herman Green, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Assistant Attorney
General, Tallahassee, for Appellee.


PER CURIAM.

     We affirm, without further discussion, the denial of grounds one through four of

the appellant’s motion to correct illegal sentence filed pursuant to Florida Rule of

Criminal Procedure 3.800(a). However, we reverse and remand the denial of

ground five for the trial court to strike the $699.05 fine imposed pursuant to section

775.083, Florida Statutes, and the related surcharge of $34.95. See Willits v. State,
884 So. 2d 73, 74 (Fla. 2d DCA 2004). The appellant need not be present when

the fine is stricken. Id.

      Affirmed in part, reversed and remanded in part, with directions.

PADOVANO, WETHERELL, and SWANSON, JJ., CONCUR.




                                        2